Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Response to Amendment
The amendment filed 01/18/2022 has been entered.  Claims 1-3, 5-8, 10-11, and 13 remain pending.  Claims 4, 9, and 12 have been cancelled.  New Claim 14 has been added. 

The amendments to the claims have overcome each and every objection to the claims made in Final Rejection mailed 08/30/2021 and those objections are hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Specifically, the amended claim specifies a location for the drive gearbox which appears to be taught by Viel (Par 0041, Fig 4; proximity to HPC suggested in Fig 5 as extending aft of what appears to be internal fan casing) and is well known in the art as evidenced by Suciu (Fig 2).
However, after a fresh and thorough re-reading of the disclosure of Viel it appears that Viel teaches away from the proposed combination (Pars 0002-0003/0006). The teaching of Viel will be further described in the Allowable Subject Matter section below.  
Allowable Subject Matter
Claims 1-3, 5-8, 10-11, & 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 20160245183 to Viel as modified by US 20110284328 to Brandt, as described in rejections under 35 USC 103 made in Final Rejection mailed 08/30/2021. However, Viel teaches away from any combination having a gear set of the claimed invention (e.g. gear set 42 of the present application) and therefore may not be combined with other prior art to arrive at the claimed invention. 
Each example of prior art documents explicitly cited by Viel (Pars 0002-0003) comprise gear sets similar to that of the claimed invention and that as taught by Brandt, wherein the accessories are circumferentially spaced about an axis of a turbine engine and wherein each accessory is driven by at least one cylindrical gear wheel which cooperate with adjacent cylindrical gear wheels to transmit power to the accessories. 
Viel discloses that having accessories thus arranged is “very bulky” (Par 0002) and that having rotary motion serially transmitted from the cylindrical gear wheel of one accessory to another cylindrical gear wheel of another accessory, i.e. the first gear is used to not only impart rotary motion to a first accessory but also to transmit rotary motion to second/tertiary/etc gears (Par 0002), which Viel discloses as reducing liability of the gear set (Par 0006) since if one gear fails the entire gear set fails (Par 0003). Viel further discloses that in such a gear set configuration the first gear bears all the torque impetus of the entire drive train thereby requiring the first gear(s) be oversized to deal with the larger forces and that upstream gears are impacted by the power transmitted to downstream gears which makes optimizing of each gear difficult (Par 0003).  
US 10145260 to Armange teaches an accessory drive case for a turboprop comprising a circumferentially extending main shaft (10) receiving power from a shaft (21) comprising a bevel gear (22) approximately midway along the main shaft, the main shaft driving accessories (3/3a/3b) via cylindrical (36/38, Fig 2), worm (34b, Fig 4), and bevel gears (34a, Fig 2). However, there is no motivation nor nexus of combination with other prior art documents to modify the disclosure of Armange to arrive at the specific configuration of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8905191 to Brandt, US 8347637 to Suciu, and US 8966911 to Ress are the resultant patent documents of previously cited PGPub documents to Brandt, Suciu, and Ress. 
US 9845735 to Duong teaches a gear box having accessories extending longitudinally in a circumferential direction about an axis of a turbine engine (Fig 1B) however the accessories are driven by conventional gear arrangements and not a main shaft comprising at least one bevel gear.
US 7500365 to Suciu teaches a gear set (gearbox 40) which receives power from a bevel gear of an input shaft (tower shaft 42, bevel gear set 44, Fig 5) and having accessories driven by outputs (accessory shaft 90) extending downstream from a cylindrical gear wheel (gear set 94) to an accessory (86/92) downstream of their respective gear wheel (Figs 3-5). 
US 20190218978 to Edwards teaches a gearbox provided to drive accessories (48), the gearbox driven by an input bevel gear (40), wherein each accessory has a respective gear wheel (cylindrical 74, bevel 76A/B) and each gear wheel is drivingly connected to adjacent gear wheels (Fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/MICHAEL LEBENTRITT/               Primary Examiner, Art Unit 3745